Citation Nr: 0632400	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  05-03 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel





INTRODUCTION

The veteran had active service from October 1940 to July 
1942.  He died in April 2003.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the appellant's claim 
for entitlement to service connection for cause of the 
veteran's death.


FINDINGS OF FACT

1.  During the veteran's lifetime service connection was not 
established for 
any disability.

2.  The veteran died in April 2003 from respiratory failure, 
Parkinsonism, cerebral vascular disease, and insulin 
dependent diabetes mellitus, initially demonstrated years 
after service, and not shown to be related to active service.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially, to the veteran's death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of an August 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  This letter, which was 
issued prior to the initial AOJ decision, informed the 
appellant of what evidence was required to substantiate the 
claim and of her and VA's respective duties for obtaining 
evidence, as well as requested that she submit any additional 
evidence pertaining to the claim.  The Board observes that 
the aforementioned letter did not provide the appellant with 
notice of the type of evidence necessary to establish an 
effective date for the issue on appeal.  However, despite the 
inadequate notice provided to the appellant on this latter 
element, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death, any question as to the appropriate effective 
date to be assigned is rendered moot.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and private treatment 
records.  Additionally, the claims file contains the 
appellant's statements in support of her claim.  The Board 
has carefully reviewed such statements and concludes that she 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

Legal Analysis

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  To establish service 
connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312.

At the outset, the Board notes that the veteran, during his 
lifetime, had not established service connection for any 
disability.  The record demonstrates that the veteran applied 
for service connection for a pyschiatric disability on 
several occasions, however, he was never granted service 
connection for such disability.
Accordingly, the only question before the Board is whether 
his fatal respiratory failure, Parkinsonism, cerebral 
vascular disease, and insulin dependent diabetes mellitus 
were incurred in or aggravated by service, such that service 
connection would be warranted for that disability.

Here, the veteran's April 2003 death certificate establishes 
that the immediate cause of his death was respiratory failure 
and that the underlying causes of his death were 
Parkinsonism, cerebral vascular disease, and insulin 
dependent diabetes mellitus.  However, a review of the 
veteran's service medical records does not show any in-
service complaint of, or treatment for, any of the diseases 
that caused the veteran's death.  Moreover, the record does 
not contain any clinical opinion that etiologically relates 
the veteran's death from respiratory failure, Parkinsonism, 
cerebral vascular disease, and insulin dependent diabetes 
mellitus to any incident of the veteran's service.  

The Board observes the appellant's contentions that the 
veteran's in-service pyschiatric problems eventually 
contributed to the veteran's death.  The record does show 
that the veteran sought in-service treatment for a 
pyschiatric disability that was diagnosed as dementia praecox 
and that he sought post-service treatment for a pyschiatric 
disability that has been diagnosed as bipolar disorder.  
However, there is no evidence of record that etiologically 
relates the veteran's in-service and post-service pyschiatric 
conditions, for which he was not service-connected, to any of 
the conditions listed on his April 2003 death certificate as 
an immediate or underlying cause of death. 

Therefore, in the absence of any evidence to the contrary, 
the Board must conclude that the veteran's death from 
respiratory failure, Parkinsonism, cerebral vascular disease, 
and insulin dependent diabetes mellitus was not etiologically 
related to any incident of the veteran's service.

In conclusion, although, the appellant asserts that the 
veteran's death was etiologically related to his service, she 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The only medical 
evidence of record is to the effect that the veteran did not 
have a service-connected disability that either caused or 
contributed substantially or materially to his death from 
respiratory failure, Parkinsonism, cerebral vascular disease, 
and insulin dependent diabetes mellitus.
Although, the Board is sympathetic to the appellant on the 
loss of her husband, and grateful for his service to this 
nation, the preponderance of the evidence is against a 
favorable decision for her claim.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
appellant, under 38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. 
§ 3.102 (2005), but it does not find that the evidence is of 
such approximate balance as to warrant it's application.  
Accordingly, the appellant's claim for service connection for 
the cause of the veteran's death is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


